Citation Nr: 1547014	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-13 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for diabetes mellitus, as secondary to Agent Orange exposure.

4.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus.

5.  Entitlement to a temporary total evaluation due to hospitalization in excess of 21 days for a service-connected disability.

6.  Entitlement to a total rating for compensation on the basis of individual unemployability.



REPRESENTATION

Appellant represented by:	Kristina Vasold, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from November 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) Denver, Colorado.

The Board observes that the Veteran's initial claim was characterized as entitlement to service connection for PTSD, but that the Veteran has also been diagnosed with depression.  As such, the Board recharacterized the issue on appeal as indicated.  



FINDINGS OF FACT

1.  On August 11, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his application to reopen the claim for service connection for a rib disorder is requested.  See hearing transcript.

2.  No diagnosis of PTSD is based on fear of hostile military or terrorist activity and the Veteran did not engage in combat with the enemy; the reported stressor events could not be verified.
 
3.  The Veteran did not have service in Vietnam and the evidence does not demonstrate that he was exposed to Agent Orange during service.

4.  Diabetes mellitus was not manifest during service or within one year of separation.  Diabetes mellitus is not attributable to service.
 
5.  Hypertension was not manifest during service or within one year of separation.  Hypertension is not attributable to service.

6.  Left ear hearing loss disability was not manifest during service or within one year of separation.  Left ear hearing loss disability is not attributable to service.
 
7.  A right shoulder disorder was not manifest in service and is not attributable to service.

8.  The Veteran is not service-connected for any disabilities.

9.  The Veteran was not hospitalized in excess of 21 days for treatment or observation of a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the application to reopen the claim for service connection for a rib disorder, by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  Left ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

6.  A right shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

7.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).

8.  The criteria for a temporary total disability rating under 38 C.F.R. § 4.29 for hospitalization in excess of 21 days have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.29 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, during the August 11, 2015 hearing, has withdrawn the appeal of the application to reopen the claim of service connection for a rib disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2007, May 2007, June 2007, and August 2009, to the Veteran.  These letters explained the evidence needed to substantiate the claims for service connection and TDIU, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for a temporary total evaluation, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Indeed, that is the case here, although the Board notes that adequate notice was provided and sufficient evidence was developed in this appeal and that no further development is required.

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  No examinations or nexus opinions are required regarding the claims for service connection, as the weight of the evidence demonstrates no related injury, disease, or event during service.  Therefore, any opinions would be speculative.  For these reasons, a remand to provide the Veteran with medical examinations and/or obtain medical opinions is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board also observes that the undersigned VLJ, at the Veteran's August 2015 hearing, clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system (including hearing loss disability) and hypertension are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

The Board notes that the Veteran had active service during a period of war.   The Veteran's DD Form 214 reflects that his military occupational specialty was a clerk typist; he had no foreign and/or sea service.  Service personnel records indicate that the Veteran was stationed at Fort Jackson in South Carolina and Fort Lee in Virginia; service personnel records also indicate that he attended training at Fort Leonard Wood, Missouri during his period of inactive service in the Puerto Rico Army National Guard.  The Veteran had inactive service in the Puerto Rico Army National Guard from May 1973 to October 1974.  Thus, the evidence does not show that the Veteran engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.  

PTSD

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2015) (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

Service treatment records do not show treatment or diagnoses of PTSD.  The Board acknowledges that his July 1976 report of medical history reflects that the Veteran reported experiencing frequent trouble sleeping and depression or excessive worry; however, the contemporaneous examination report indicates that his psychiatric evaluation was normal.

In November 2004, the Veteran filed a claim for nonservice-connected pension, wherein he reported that his psychiatric symptoms began in 1983.  He denied Vietnam service and reported that his only period of active duty was from November 1974 to September 1976.  He also reported inactive Reserve service from May 1973 to November 1974.  

VA treatment records reflect treatment for depression and PTSD.  

A private examination report from Hughes Medical Consulting indicates that the Veteran reported psychiatric symptoms related to combat in Vietnam; the Veteran reported that he served in the Special Forces in Da Nang and Saigon as an explosives expert.  The report concluded that the Veteran had PTSD.

Statements submitted by the Veteran and reported at the August 2015 hearing before the undersigned indicate that the Veteran asserts that his stressors were related to multiple tours in Vietnam.  According to the Veteran, he served in Vietnam on 3 occasions; from May 1972 to March 1973, from November 1973 to January 1974, and from March 1975 to April 1975.  He stated that he was stationed at Fort Dix, Fort Leonard Wood, and Da Nang during his first period of service; Fort Hood, Fort Ord, and Saigon during his second period of service; and that his third trip to Vietnam was to Saigon for the "pull out."  The Veteran stated that he was a combat engineer in his first tour, an explosives expert on his second tour, and that he destroyed communications systems on his third tour.  According to the Veteran, his stateside duties involved being a clerk in military intelligence and investigating service members.

The Veteran asserted in various statements that he was awarded a Purple Heart, Combat Infantryman Badge, and received a presidential coin from President Nixon.

In response to the Veteran's statements, the RO obtained his service personnel records.  Additionally, the RO attempted to confirm the Veteran's alleged stressor events.  The RO appropriately requested additional information, including names of individuals involved, if any, and the approximate dates and locations of the reported service events.  

Significantly, the Veteran did not respond to the RO's request such that the RO could search the United States Army and Joint Services Record Research Center (JSRRC) in an effort to provide verification of the alleged stressor events.  In March 2008, a formal finding of a lack of information required to corroborate stressors was made; the RO found that the events described by the Veteran were insufficient to send to JSRRC and the National Archives and Records Administration (NARA), or to permit a meaningful search of Marine Corps records.  In short, the Veteran's stressors were deemed to be too vague or otherwise incapable of being verified.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  

The RO noted the Veteran's personnel file shows that the Veteran had prior inactive service in the Army National Guard, but did not have any prior active duty; the personnel records do not reflect service in Vietnam.  The memo also reflects that a request was input into PIES, requesting verification of receipt of the Purple Heart; a June 2007 response reflects that the Veteran was not in receipt of a Purple Heart.  A June 2007 statement from the Veteran, indicating that he illegally joined the Army with forged documents was also investigated.  The Veteran alleged that he was sent home from Vietnam when the falsification was discovered.  Regarding the Veteran's claim that he enlisted with false documents, the RO sent a letter indicating the Veteran's claimed additional periods of service, as well as his claimed Vietnam service and stressor statements to the Director of U.S. Army Crime Records; no records verifying the Veteran's assertions were found.  

The RO also requested additional information regarding the Veteran's assertions from the National Personnel Records Center (NPRC).  A thorough search of all available records does not reflect any additional treatment or personnel records for the period May 1972 through November 1974, and  there is nothing in the available records which corroborates his assertions.  The RO also requested verification of the Veteran's alleged Purple Heart from the Puerto Rico Army National Guard; the response was that no such Purple Heart award was awarded.

The Board notes that the Veteran submitted an undated and unsigned National Guard Bureau report of separation.  The report states that the Veteran enlisted in May 1973 and was separated in October 1974 due to unauthorized travel to a war zone.  According to the document, the Veteran was sent by the Army to Vietnam, from December 16, 1973 to March 20, 1974 and that he was in the "Infantry Division" as an "18C40 Explosives Expert."  The document also reflects the award of a Purple Heart on December 22, 1973 and a Bronze Star on January 19, 1974.

The Board finds that, in this Veteran's case, the claimed in-service stressful events have not been independently verified by credible supporting evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).

Although there is reported to be a diagnosis of PTSD, the diagnosis is not based upon a corroborated stressor or an exception to the requirement for a corroborated stressor.  Additionally, with regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the Veteran is not shown to have been exposed to any hostile military or terrorist activity.  The Board reiterates that the Veteran's diagnosis was based on his report of symptoms and prior diagnosis, and not a confirmed in-service stressor.  In this regard, the Board finds that the Veteran's report of service in Vietnam and his award of combat medals to be unsupported by the evidence of record.  Regarding the National Guard Bureau form, the Board points out that VA has made multiple attempts, via multiple avenues and agencies, to verify the Veteran's assertions and that there are no corroborating documents.  The Board also points out that the form is unsigned and undated, and review shows inconsistencies in reporting, suggestive of falsification.  The Board finds the National Guard Bureau report of separation does not constitute credible evidence in light of the lack of any record of active service prior to November 1974 or corroboration via verified service documents.  To the extent that the Veteran claims service in Vietnam in 1974 and 1975, there is simply nothing in his verified service personnel records or DD Form 214.  In fact, the DD Form 214 reflects that he did not have any foreign service whatsoever, and the Veteran, himself, in the November 2004 claim for nonservice-connected pension, denied service in Vietnam.  The Board concludes that he only had service from November 1974 to September 1976; that he did not serve in Vietnam; and that all lay evidence and supportive documentation submitted by the Veteran is fraudulent.  

Although the July 2009 private evaluation report states that the Veteran has PTSD related to service in Vietnam, the Board does not find this opinion to be probative, as it is inconsistent with the factual record and the Veteran's own November 2004 report that he did not have service in Vietnam.  Moreover, the Board observes that the private examiner based the diagnosis on a report of symptoms and diagnosis by the Veteran, as well as the Veteran's report of uncorroborated stressor events.  The Board may not accept the medical diagnoses based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Here, there is no confirmed stressor event during his period of active duty.  With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the change to 38 C.F.R. § 3.304 does not assist the appellant.  He did not experience, witness or confront an event or circumstance that involved actual death or injury or the integrity of another within the meaning of the regulation.  Clearly, he was far removed from any hostile military activity.  There was no actual threat to him of injury or death and he has provided nothing credible in this regard.  More specifically he was not in Vietnam.  See Hall v. Shinseki, 717F.3d 1369 (2013).

To the extent that the Veteran was diagnosed with depression, there is no reliable evidence of psychiatric disability in service or for many years thereafter, and the Veteran did not assert that his psychiatric symptomatology was related to his active service until 2007, after he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The separation examination was normal and, despite his report on the medical history at separation, he reported that symptomatology began in 1983.  In the November 2004 nonservice-connected pension claim, as well as in the years prior to his current claim for service connection, the Veteran did not relate his depression to his period of active duty.  Such contemporaneous reports are far more probative than the Veteran's history since he filed his claim.  The remote assertions of the Veteran are inconsistent with the clinical evidence of record and the Veteran's prior statements.   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In this case, the inconsistencies between the Veteran's statements made during the course of this claim for compensation benefits and the actual evidence of record, including the Veteran's own prior statements, weigh heavily against the Veteran's credibility as to the etiology of the claimed PTSD.  The Board has considered and weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of no probative worth.  Waters v. Shinseki, 601 F.3d 1274 (2010).  In sum, there is no reliable evidence of PTSD or any other psychiatric disability linked to the Veteran's period of active duty.  The Veteran is a remarkably unreliable historian and he is not credible.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and the benefit-of-the-doubt doctrine is not for application.

Diabetes Mellitus and Hypertension

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

The Veteran in this case alleges that he developed diabetes mellitus as a result of his active service, and that his hypertension is related to his active service by way of his diabetes mellitus.  According to his statements, the Veteran's alleged Vietnam service resulted in Agent Orange exposure and his diabetes mellitus should be presumptively service-connected.  

The Board acknowledges that the Veteran alleges service within the land borders of Vietnam.  However, as previously discussed, service personnel records, including information from the NPRC, Army Crimes Records, JSRRC, and the Puerto Rico Army National Guard, reflect that the Veteran did not have any foreign service.  His report and any other supporting documentation that he submitted is unreliable and not credible.  As the Veteran did not have service in Vietnam, he is not entitled to presumptive service connection in accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Veteran's claim of service connection for diabetes mellitus and, by extension, his claim for service connection of hypertension, must be denied.  

In this case, there is no evidence of diabetes mellitus or hypertension during active duty or within one year of separation.  Rather, at time of separation, the Veteran denied pertinent pathology.  Furthermore, the endocrine, genitourinary, and cardiovascular systems were normal.  Urinalysis was normal and blood pressure was 120/70.  The Veteran's medical history does not establish a manifestation of diabetes mellitus or hypertension within one year of separation and certainly does not establish that either disability was manifest to a compensable degree within one year of separation.  More specifically, according to available treatment records and the Veteran's November 2004 claim for nonservice-connected pension, the Veteran reported that his diabetes mellitus was diagnosed in 1991.  Likewise, the Veteran reported that his hypertension was diagnosed in 1992.  The Veteran has not alleged onset within one year of service.  In short, the evidence fails to establish the presence of pathology during service or within one year of separation. 

The Veteran is competent to report that he has diabetes mellitus and hypertension, and such statements are confirmed by the record.  In addition, he is competent to report when the disorders were first identified.  However, his statements, linking his disability to service in Vietnam is not credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The weight of the evidence reflects that the Veteran's diabetes mellitus, and by extension, his hypertension, are unrelated to service.

More significantly, the Board reiterates that there is no evidence that the Veteran had service in Vietnam or was otherwise exposed to Agent Orange.  He has not established a factual foundation establishing exposure to Agent Orange and his assertion of exposure is not credible.  Therefore, exposure to Agent Orange on a presumptive basis is not shown.  He is not entitled to presumptive service connection in accordance with 38 U.S.C.A. § 1116.  

As to the Veteran's contention that his hypertension was either caused or aggravated by his diabetes mellitus, because the Board found that service connection is not warranted for diabetes mellitus, there remains no further basis for consideration of the Veteran's hypertension under 38 C.F.R. § 3.310, as secondary to diabetes mellitus.  In short, as service connection has been denied for diabetes mellitus, the assertion of a secondary relationship to hypertension fails.  See 38 C.F.R. §  3.310(a); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

In sum, diabetes mellitus and hypertension were not manifest during service or within one year of separation.  There is no indication that the Veteran had service in Vietnam or was otherwise exposed to Agent Orange.  Rather, there was a remote post-service onset.  There is no reliable evidence linking the remote diabetes mellitus to service, or linking hypertension to a service-connected disease or injury.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for diabetes mellitus and hypertension.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Right Shoulder Disorder and Left Ear Hearing Loss Disability

The Veteran argues that his military occupational specialty (MOS) was a combat engineer and explosives expert, and that his left ear hearing loss disability was caused by acoustic trauma related to his duties during active service.  He also asserts that his right shoulder disorder, diagnosed as impingement, is due to a training injury while stationed at Fort Leonard Wood.  (See hearing transcript, pages 12-16)

The Board again reiterates that the Veteran's allegations of combat and service in Vietnam are not credible. As such, the Board finds that the Veteran did not have noise exposure during such claimed service.  Although the Veteran did have training at Fort Leonard Wood, it was during his period of inactive service and the training was related to his MOS as a clerk typist.  There are also no records indicating that the Veteran had any medical treatment while at Fort Leonard Wood.  Additionally, there is nothing in the Veteran's verified service department records to corroborate his assertions of a left ear or right shoulder injury.  

In this regard, the Veteran's service treatment records do not reflect that the Veteran had any complaints, treatment, or diagnoses of left ear hearing loss or a right shoulder disorder during service.  To the contrary, the Veteran's report of medical history indicates that the Veteran denied experiencing hearing loss, or a trick or painful shoulder; the contemporaneous examination, including an audiological evaluation, shows that the Veteran had normal hearing and that physical evaluation of the upper extremities and musculoskeletal system was normal.  Clearly, the Veteran had an opportunity to report that he experienced left ear hearing loss and a right shoulder disorder.  His silence as to pathology, when otherwise reporting a complete medical history, constitutes negative evidence.  Forshey v. Principi, 284 F.3d 1335 (2002).  

Moreover, no left ear hearing loss disability, was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed left ear hearing loss disability during service or within one year of separation.  38 C.F.R. § 3.303(b).

The Veteran is competent to report symptoms and diagnoses of left ear hearing loss disability and a right shoulder disorder, as well as when his symptoms were first identified.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  However, none of the post-service treatment records reflect complaints, treatment, or diagnoses of left ear hearing loss disability within one year of service.  Likewise, no treatment for or diagnoses of a right shoulder disorder was shown in service.  As previously noted, regarding his left ear hearing loss and right shoulder, the Veteran did not report a history of pertinent pathology during service or at separation; rather, he expressly denied pertinent symptomatology.  Moreover, there is no evidence of pertinent symptoms for many years after his active service.  

The Board finds that there is no credible or probative evidence that the Veteran's left ear hearing loss disability and right shoulder disorder are related to his period of active service.  The weight of the evidence reflects that the Veteran is not a credible historian and that the Veteran's left ear hearing loss disability was not identified until 2007.  He was first treated for his right shoulder in September 2004.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

In this regard, the Board points out that there is no credible probative evidence that the Veteran's left ear hearing loss and right shoulder disorder are related to an event, injury, or illness during his service.  The Board, as previously discussed, does not find the July 2009 private evaluation report to be of probative value, as it is inconsistent with the verified, factual record; the private examiner based his opinions on the Veteran's demonstrably false assertions and allegations of events during service that did not, and could not, have happened.  The Board again points out that the Veteran denied service in Vietnam prior to his claims for service connection, the evidence does not reflect any service in Vietnam or injuries during service, he did not serve in Vietnam, and there were no related symptoms during service or for many years thereafter.  Moreover, when initially seeking treatment at VA for his left ear hearing loss and right shoulder, the Veteran did not relate his symptoms to his service.  See Pond, supra.  As such, the Board finds that the Veteran's report of in-service injuries and on-going problems since his service to be inconsistent with the record and not credible.

In short, the remote assertions of the Veteran are inconsistent with the clinical and factual evidence of record.   To the extent that there are lay statements asserting that the Veteran has left ear hearing loss disability and a right shoulder disorder related to an in-service event, injury, or illness, the Board finds that the probative value of the lay assertions are outweighed by the contemporaneous service records, to include his denial of pertinent pathology at separation and the normal findings.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of left ear hearing loss disability and a right shoulder disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Temporary Total Evaluation

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2015). Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

If a hospital admission was for disability not connected with service, and during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  See 38 C.F.R. § 4.29(b).

The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home.  See 38 C.F.R. § 4.29(c).

The Veteran is not service-connected for any disability.  Based on the foregoing, the Board cannot find that the Veteran was admitted to an inpatient program for a service-connected disability because records clearly his fail to show any inpatient treatment for a service-connected disability.  Because the undisputed facts show that there is no service-connected disability, and thus no legal basis upon which to consider the claim for a temporary total evaluation due to VA hospital treatment in excess of 21 days, the claim is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that where the law is dispositive, the claim must be denied due to a lack of legal merit).

Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) .

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

In this case, the Veteran does not have any service-connected disabilities.  Because the undisputed facts show that there is no service-connected disability, and thus no legal basis upon which to consider the claim for TDIU, the claim is without legal merit, and must be denied.  See Sabonis, supra.


ORDER

The appeal of an application to reopen a claim of service connection for a rib disorder is dismissed.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for a right shoulder disorder is denied.

Service connection for left ear hearing loss disability is denied.

Entitlement to a temporary total evaluation because of VA hospital treatment or observation in excess of 21 days is denied.

Entitlement to TDIU is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


